ORDER
The above-named attorney was disbarred from the practice of law on August 3, 1988. On August 12, 1993, Mr. McCarthy filed his Petition for Reinstatement to the practice of law. On June 30, 1994, Mr. McCarthy appeared before the court with counsel. A report of investigation pursuant to Article III, Rule 5(b)(4), had previously been filed by Disciplinary Counsel, and Disciplinary Counsel was also present.
After reviewing the report from Disciplinary Counsel and hearing the representations of Mr. McCarthy and his counsel, we are of the opinion that the Petition for Reinstatement be granted, subject to the following terms and conditions:
1. That Charles P. Butterfield, Esquire, shall supervise and monitor Mr. McCarthy’s client files and client and business accounts, and meet with Mr. McCarthy to review his practice on a bi-weekly basis for a period of one (1) year from the date of this order.
2. At the completion of one full year of supervision, Mr. Butterfield shall thereafter meet with Mr. McCarthy monthly to review his client files and client and business accounts for one more year, at which time Mr. McCarthy’s period of supervision shall cease.
3. That Mr. Butterfield shall provide monthly written reports to the Disciplinary Counsel regarding Mr. McCarthy’s compliance with the within terms and conditions.
4. That Mr. McCarthy maintain in effect at all times a legal malpractice insurance policy in the amount of not less than one million ($1,000,000) dollars.
Further this Court recommends that every effort should be made by Mr. McCarthy to *491locate and occupy office space in conjunction with other practicing attorneys.